t c no united_states tax_court dennis e and paula w lofstrom petitioners v commissioner of internal revenue respondent docket no filed date ps are mr lofstrom h and paula lofstrom w-2 h was previously married to dorothy lofstrom w-1 in satisfaction of his alimony obligations to w-1 h transferred his dollar_figure interest in a contract_for_deed to w-1 along with dollar_figure in cash ps deducted as alimony the value of the contract_for_deed in addition ps claimed to operate the first floor of their residence as a bed and breakfast b b and deducted related expenses h a retired doctor also claimed to be engaged in the business of writing for profit and ps deducted expenses attributable to h’s writing activities held a contract_for_deed is a third-party debt_instrument under sec_1_71-1t q a-5 temporary income_tax regs fed reg date ps may not deduct as alimony the value of a contract_for_deed transferred to w-1 because it does not constitute a cash payment id see sec_61 sec_71 sec_215 and b held further ps may not deduct expenses for a hotel or like establishment because they used the b b for personal purposes for an indeterminate amount of time and they failed to substantiate the expenses sec_280a c d f b g held further ps may not deduct writing activity expenses where they failed to show that h was engaged in the activity of writing for profit sec_162 sec_183 sec_1_183-2 income_tax regs steven z kaplan for petitioners melissa j hedtke for respondent opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure deficiency for after concessions the issues for decision are whether petitioners may claim an alimony deduction for dollar_figure in for the transfer of a contract_for_deed because we find the contract_for_deed does not constitute cash or a cash_equivalent we hold that they may not 1petitioners conceded several deductions including auto expenses legal expenses for mr lofstrom’s divorce real_estate appraisal expenses closing costs flood insurance recovery costs tax_return preparation fees land abstract costs utilities travel_expenses and other expenses claimed on schedule f profit or loss from farming and schedule c profit or loss from business whether petitioners may deduct dollar_figure in for expenses_incurred in the operation of a bed and breakfast b b because we find they used the b b for personal purposes for an indeterminate period and failed to substantiate expenses we hold that they may not deduct these expenses whether petitioners may deduct dollar_figure in and dollar_figure in for expenses related to mr lofstrom’s writing activities because we find they failed to show that mr lofstrom engaged in the activity of writing for profit we hold that they may not deduct these expenses background the parties submitted the case fully stipulated under rule the stipulation of facts and accompanying exhibits are incorporated by this reference and are so found petitioners resided in overland park kansas at the time they filed this petition trial was first scheduled for date but was continued because petitioners were in africa trial was then rescheduled for date although petitioners were represented by counsel they were not present to testify or be cross-examined we admitted several documents at trial 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated including petitioners’ answers to interrogatories over respondent’s objections but warned petitioners that we would accord little weight to the documents to hold otherwise would prejudice respondent because he did not have the opportunity to cross-examine petitioners regarding the authenticity of the documents or the veracity of petitioners’ answers to interrogatories we stand by that ruling the factual background is therefore based on the stipulation of facts and exhibits submitted to the court petitioner dr dennis lofstrom mr lofstrom leads a very active life for most of his life mr lofstrom lived and worked in minnesota where he raised a family of children with his wife dorothy lofstrom dorothy mr lofstrom later divorced dorothy and retired from his full-time medical practice mr lofstrom embarked at age in upon a medical missionary trip to antarctica with his second wife paula lofstrom paula petitioners embarked upon another medical missionary trip in to serve at a hospital in tanzania africa for years this case concerns three varieties of deductions that petitioners claimed in and the first relates to alimony alimony deduction mr lofstrom was ordered to pay dorothy dollar_figure per month in alimony or support maintenance payments pursuant to their divorce decree mr lofstrom stopped making payments sometime in and a year later asked a minnesota county court to terminate his alimony obligations because his salary had been substantially diminished after retirement the state court instead found mr lofstrom in arrears to dorothy for the time that he failed to pay alimony and reduced his arrearage to a judgment for dollar_figure the state court did grant mr lofstrom a reduction however in his monthly alimony payments from dollar_figure to dollar_figure shortly thereafter dorothy agreed to relinquish her past and future claims for alimony against mr lofstrom in exchange for dollar_figure cash and mr lofstrom’s interest in a contract_for_deed valued at dollar_figure the contract_for_deed entitled dorothy to principal and interest payments until the principal was fully paid payments under the contract_for_deed were to be made irrespective of when dorothy died petitioners initially deducted as alimony only the dollar_figure cash payment on their joint_return for they later amended their return for and deducted the dollar_figure value of the contract_for_deed respondent granted petitioners the dollar_figure deduction but denied the dollar_figure deduction 3the contract_for_deed was entered into between mr lofstrom as trustee of the dennis lofstrom trust and mark lofstrom the son of mr lofstrom and dorothy the contract_for_deed required a dollar_figure payment upon execution dollar_figure or more annually at a rate of dollar_figure monthly and interest at a rate of percent per year bed and breakfast and writing activity deductions petitioners also deducted expenses related to a b b that they listed as their principal trade_or_business on schedule c profit or loss from business for petitioners called the b b angel’s rest arrowhead ranch - fly in bed and breakfast and listed related gross_receipts of dollar_figure and expenses of dollar_figure petitioners allowed mr lofstrom’s daughter and her family to use the b b rent-free for an unspecified period of time that same year petitioners failed to introduce any evidence that they rented the b b to anyone else in addition petitioners deducted expenses for mr lofstrom’s writing activities in and specifically petitioners deducted dollar_figure for travel_expenses and writing supplies in and dollar_figure in respondent mailed petitioners a deficiency_notice on date disallowing their dollar_figure alimony deduction for b b-related deductions for and writing activity deductions for and petitioners timely filed a petition with the court discussion we must decide whether mr lofstrom’s transfer of a contract_for_deed constitutes deductible_alimony we must also decide 4of this amount dollar_figure is depreciation expenses which petitioners concede whether petitioners may deduct b b expenses and writing activity expenses we first address who bears the burden_of_proof petitioners bear the burden to prove that respondent’s determination is wrong see rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden to prove that they are entitled to the claimed deductions see 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition where as here petitioners failed to testify we can presume that their testimony would have been unfavorable 6_tc_1158 citing 10_f2d_22 6th cir 117_f2d_442 6th cir 118_f2d_261 1st cir 111_f2d_455 9th cir 76_f2d_243 8th cir affd 162_f2d_513 10th cir 5petitioners did not move to shift the burden_of_proof to respondent sec_7491 and b nor would petitioners have qualified because they failed to present credible_evidence substantiate their claimed expenses or maintain adequate books_and_records a deduction for the value of the contract_for_deed next we address whether petitioners are entitled to deduct as alimony dollar_figure for the value of a contract_for_deed that mr lofstrom transferred to dorothy in alimony or separate_maintenance payments are deductible from income by the payor and includable in the income of the payee sec_61 sec_71 sec_215 and b the payments must meet certain requirements to be deductible however see sec_71 sec_215 among those requirements payments must be made in cash or a cash_equivalent see sec_71 a check or money order that is payable on demand is a cash_equivalent a debt_instrument that is transferred is not sec_1_71-1t q a-5 temporary income_tax regs fed reg date this is the first time that this court is asked to address whether the transfer of a third-party debt_instrument satisfies the requirements to qualify as alimony specifically we address whether the contract_for_deed that mr lofstrom transferred to 6other requirements are that the alimony must be received by a spouse under_a_divorce_or_separation_instrument the payments cannot be designated in the divorce_or_separation_instrument as a payment for something other than alimony the payee spouse and the payor spouse must not be members of the same household at the time of payment and the payments must terminate at the death of the payee spouse sec_71 a - d dorothy in part satisfaction of mr lofstrom’s accrued and future alimony obligations to dorothy qualifies as alimony a contract_for_deed is a financing_arrangement that allows a buyer or vendee to purchase property by borrowing the money for the purchase from the seller or vendor in re butler n w 2d minn here mr lofstrom had transferred property to mark lofstrom in return for periodic_payments from mark lofstrom until the full principal_amount with interest was paid the contract_for_deed represented therefore a debt obligation of mark lofstrom to mr lofstrom because the contract_for_deed transferred to dorothy is a debt_instrument of a third party it does not qualify as a cash payment and is not deductible as alimony see sec_71 sec_215 sec_1_71-1t q a-5 temporary income_tax regs 7the minnesota legislature has sanctioned contracts for deed because they provide a useful alternative financing mechanism which promotes the availability of credit and the transferability of property in re butler n w 2d minn citing minn stat sec 8further once mr lofstrom transferred the contract_for_deed to dorothy mark lofstrom’s liability to make payments under the contract would not end at dorothy’s death we note that alimony does not include a liability to make payments after the payee’s death sec_71 see also sugarman v commissioner tcmemo_1996_410 payments found in the nature of a property settlement rather than alimony where payments would not necessarily have terminated if the taxpayer died before the end of the payment stream because the taxpayer’s estate would have had a valid claim for the remainder of the payments supra accordingly we sustain respondent’s determination disallowing a deduction for the value of the contract_for_deed b bed and breakfast expenses we must next determine whether petitioners are entitled to deduct expenses related to operating a b b on the first floor of their home generally taxpayers are restricted from deducting expenses of their residences or more specifically expenses related to a dwelling_unit that taxpayers use as a personal residencedollar_figure sec_280a petitioners admit that they used their dwelling_unit at least in part as a personal_residence unless an exception applies therefore petitioners may not deduct expenses of their residence respondent argues and we agree that petitioners failed to substantiate and hence meet their burden to prove that they operated a portion of their residence as a business deducting the business portion of a dwelling_unit is restricted for example if personal_use of the business portion of a dwelling_unit exceeds the greater of days or percent 9we find no merit in petitioners’ arguments concerning the doctrines of constructive receipt or origin of claim to characterize the transfer of the contract_for_deed as alimony 10this general_rule does not apply to those expenses that are deductible regardless of any connection with a trade_or_business such as mortgage interest on the residence under sec_163 real_estate_taxes under sec_164 or casualty losses under sec_165 sec_280a of the number of days the unit is rented at fair rental value no deduction is allowed sec_280a d nor may taxpayers deduct expenses for the portion of a residence not exclusively used for business purposes see sec_280a f b see also 989_f2d_294 8th cir affirming this court’s denial of a home_office deduction based on taxpayer’s failure to show exclusive use 82_tc_919 rent-free personal_use of a unit barred a finding that the unit was used exclusively as a hotel grigg v commissioner tcmemo_1991_392 affd 979_f2d_383 5th cir personal_use includes use by a taxpayer’s lineal_descendants unless fair rental value is paid see sec_267 petitioners admit that mr lofstrom’s daughter and her family used the b b rent-free for an indefinite period of time in which constitutes personal_use by petitioners see sec_280a and because petitioners have not shown how long mr lofstrom’s daughter stayed petitioners have failed to meet their burden that personal_use of the b b did not exceed the greater of days or percent of the number of days that the unit was rented at fair rental valuedollar_figure see sec_280a sec_11petitioners vaguely assert that she stayed on a single occasion 12nor have petitioners carried their burden to prove that they rented the unit for at least days in see sec_280a stoddard v commissioner tcmemo_2002_31 rental continued a petitioners have also failed to show that they used the b b exclusively for business purposes further petitioners did not substantiate the b b expenses they produced no books_or_records substantiating among other things the amount of rent collected the number of days that guests stayed or the rates that guests paid we are left with little more than petitioners’ schedule c on which they listed marginal gross_income for the b b and substantial expenses a schedule of expenses is not sufficient to meet petitioners’ burden however see 105_tc_324 summary schedules insufficient to entitle taxpayer to claimed deductions accordingly based upon a lack of substantiation a general dearth of evidence and the personal_use of the b b petitioners are not entitled to deduct any of the disputed expenses for any portion of their residence in we therefore sustain respondent’s disallowance of the b b expenses c writing activity expense finally we must determine whether petitioners may deduct expenses in and related to mr lofstrom’s writing activities the evidence includes manuscripts that mr lofstrom allegedly drafted including a science fiction novel called out of the mando galaxy by nnak kamon and a health and fitness book continued expenses not deductible where taxpayer did not rent residence at least days and personal_use exceeded days called a common sense approach to weight loss nutrition physical fitness and exercise for the non-fanatic of all ages we accord little weight to these submissions however because respondent did not have the opportunity to cross-examine mr lofstrom at trial respondent argues nonetheless that even considering these manuscripts petitioners have not shown that mr lofstrom engaged in his writing activities for profit we agree taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see sec_162 to do so taxpayers must demonstrate that they were involved in the activity on a continuous and regular basis and that their purpose for engaging in the activity was for income or profit see 480_us_23 645_f2d_618 8th cir affg tcmemo_1980_62 66_tc_312 65_tc_1 sec_1_183-2 income_tax regs whether the required profit objective exists is determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer’s objective of making a profit must be bona_fide see wittstruck v commissioner supra pincite 84_tc_227 affd without published opinion 782_f2d_1027 3d cir the court gives greater weight to objective factors in making the factual determination than to a taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs we consider several factors13 in determining whether mr lofstrom was engaged in the writing activity for profit including the manner in which he carried on the activity the time and effort he expended on the activity the history of income or loss with respect to the activity and the amount of 13the court generally considers nine nonexclusive factors for determining whether taxpayers engaged in an activity for profit sec_1_183-2 income_tax regs petitioners here failed to produce relevant evidence regarding many of the factors and we consequently confine our analysis to four of the nine factors the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation id any profits that he earned sec_1_183-2 - income_tax regs the individual facts and circumstances of each case are the primary test and no factor or set of factors is necessarily controlling see 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 94_tc_41 72_tc_28 sec_1_183-2 income_tax regs petitioners failed to identify the amount of time that mr lofstrom spent writing during the years at issue or whether he had anything publisheddollar_figure nor did petitioners report any gross or net_income on their returns for mr lofstrom’s writing activities rather petitioners reported a string of losses in the years at issue and in prior years from to these factors taken together indicate that mr lofstrom was not involved in the writing activity for profitdollar_figure see zuckerman v commissioner tcmemo_1984_192 substantial income from other 14petitioners claimed in their answers to interrogatories that mr lofstrom writes many nights and weekends and once had copies of something distributed free of charge 15the only information petitioners offered to prove mr lofstrom’s profit_motive was a day-of-trial deluge of miscellaneous handwritten notes correspondence with publishers a typewritten novel and hundreds of handwritten notes on health fitness and dieting we accord little weight to these documents because mr lofstrom did not testify sources losses over a number of years and tax benefits are features characteristic of an activity not operated for profit accordingly we find that petitioners failed to meet their burden to establish that mr lofstrom engaged in his writing activities with a bona_fide profit objective conclusion we sustain respondent’s determinations in the deficiency_notice for and in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
